Case 9:18-cv-80176-BB Document 346-1
                               303-1 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 1 of 5




                      EXHIBIT 1
Case 9:18-cv-80176-BB Document 346-1
                               303-1 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 2 of 5
Case 9:18-cv-80176-BB Document 346-1
                               303-1 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 3 of 5


Attorney         Entry                                                                          Hours Date     Amount
                 Prepare for and attending hearing with Vel; discuss plan of action following
Kyle Roche       outcome of hearing.                                                              6.8   6/11/19 $   4,692.00
                 Review Pits' Motion to Compel Defendant to Comply with this Court's
                 Orders Directing Him to Produce a List of Bitcoins He Held as of 12-31-
Vel Freedman     2013.                                                                            0.2   6/11/19 $     180.00
Vel Freedman     Prepare for and attend Discovery Hearing.                                        8.5   6/11/19 $   7,650.00
                 Continue review of documents re: updated deposition of Craig Wright;
Andrew Brenner   begin drafting outline for updated deposition of Craig Wright.                     4   6/12/19 $   4,200.00
                 Coordinate on Dr . Edman direct examin ation ; coordinate with A. Brenner
Kyle Roche       on Craig depo outline.                                                          11.2   6/12/19 $   7,728.00
                 Continue review of documents related to updated deposition of Craig
                 Wright; review initial deposition of Craig Wright; continue drafting outline
Andrew Brenner   for updated deposition of Craig Wright.                                            8   6/13/19 $   8,400.00
                 Meet with Dr . Edman and prepare direct examination ; coordinate with A.
Kyle Roche       Brenner on depo outline.                                                         9.8   6/13/19 $   6,762.00
Andrew Brenner   Continue drafting outline for updated deposition of Craig Wright.                  4   6/14/19 $   4,200.00
                 Develop Dr. Edman direct examination outlin e; coordinate with billing on
Kyle Roche       transcript; coordinate with Brenner on depo outline .                            8.4   6/14/19 $   5,796.00
                 Reviewed documents relating to Shamir schemes to help V. Freedman
Stephen Lagos    prepare for 6/28 hearing.                                                        7.2   6/16/19 $   4,392.00
                 Continue drafting and revising deposition outline for update deposition of
Andrew Brenner   Craig Wright.                                                                      2   6/17/19 $   2,100.00
Kyle Roche       Update Dr. Edm an direct.                                                          4   6/17/19 $   2,760.00
                 Continue drafting and revising deposition outline; review of additional
Andrew Brenner   documents re: same.                                                                2   6/18/19 $   2,100.00
                 Continue drafting and revising deposition outline for update deposition of
Andrew Brenner   Craig Wright.                                                                      2   6/19/19 $   2,100.00
                 Coordinate with Dr. Edman on direct examination; coordinate with V.
Kyle Roche       Freedman on cross and depo.                                                        5   6/19/19 $   3,450.00
                 Coordinate with Dr. Edman on direct examination; coordinate with V.
                 Freedman on Craig cross and direct; coordinate with John on draft motion
Kyle Roche       for videotaping depo and noticing.                                              12.4   6/20/19 $   8,556.00
                 Continue revising outline for update deposition of Craig Wright; review
Andrew Brenner   additional documents and proposed revis ions re: same.                             3   6/21/19 $   3,150.00
                 Prepare Dr. Edman direct examination; coordinate with Vel on cross-
Kyle Roche       examination and direct.                                                            8   6/21/19 $   5,520.00
Vel Freedman     Preparation for hearing/deposition.                                                5   6/21/19 $   4,500.00

                 Continue revising outline for update deposition of Craig Wright;
Andrew Brenner   communications with team re: same; review additional documents re: same.         1.5   6/22/19 $   1,575.00
Kyle Roche       Update Dr. Edman direct examination outline.                                     5.8   6/22/19 $   4,002.00
                 Prepare for 6/28 hearing and depo (cross outline, depo outline, expert
Vel Freedman     direct, legal issues, discovery issues)                                          2.5   6/22/19 $   2,250.00

                 Continue revising outline for update deposition of Craig Wright;
Andrew Brenner   communications with team re: same; review additional documents re: same.         2.1   6/23/19 $   2,205.00
                 Reviewed transcripts of ATO interviews with Defendant to help V.
Stephen Lagos    Freedman prepare for 6/28 hearing.                                                 7   6/23/19 $   4,270.00
                 Prepare for 6/28 hearing and depo (cross outline, depo outline, expert
Vel Freedman     direct, legal issues, discovery issues)                                           15   6/23/19 $ 13,500.00
                 Prepare for 6/28 hearing and depo (cross outline, depo outline, expert
Vel Freedman     direct, legal issues, discovery issues)                                           15   6/24/19 $ 13,500.00
                 Review Plt's Unopposed Motion to Bring Electronic Equipment and editing
Vel Freedman     same.                                                                            0.3   6/24/19 $    270.00
                 Continued attention to update deposition of Craig Wright; review additional
                 documents re: same; attention to preparation for 6/28 hearing; multiple
Andrew Brenner   communications with team re: same.                                               2.5   6/25/19 $   2,625.00
Case 9:18-cv-80176-BB Document 346-1
                               303-1 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 4 of 5


Attorney         Entry                                                                           Hours Date        Amount
                 Finalize notice of expert testimony; finalize videographer motion; work on
Kyle Roche       Dr. Edman direct examination outline.                                             8.2   6/25/19 $     5,658.00
Vel Freedman     Review Plt's Notice oflntention to Call Dr. Edman and editing same.               0.5   6/25/19 $       450.00
                 Prepare for 6/28 hearing and depo (cross outline, depo outline, expert
Vel Freedman     direct, legal issues, discovery issues)                                            15   6/25/19 $ 13,500.00

                 Continued preparation for update deposition; continued preparation for June
Andrew Brenner   28 evidentiary hearing; multiple communications with team re: same.                 3   6/26/19 $     3,150.00
Kyle Roche       Prepare for June 28 hearing.                                                     11.2   6/26/19 $     7,728.00
                 Prepare for 6/28 hearing and depo (cross outline, depo outline, expert
Vel Freedman     direct, legal issues, discovery issues)                                            15   6/26/19 $ 13,500.00

                 Continued preparation for update deposition; continued preparation for June
Andrew Brenner   28 evidentiary hearing; multiple communications with team re: same.                 8   6/27/19 $     8,400.00
Kyle Roche       Prepare for June 28 hearing.                                                     11.5   6/27/19 $     7,935.00
                 Prepare for 6/28 hearing and depo (cross outline, depo outline, expert
Vel Freedman     direct, legal issues, discovery issues)                                          15.5   6/27/19   $ 13,950.00
Andrew Brenner   Prepare for and attend evidentiary hearing.                                       9.5   6/28/19   $ 9,975.00
Kyle Roche       Prepare for and attend June 28th hearing.                                        12.2   6/28/19   $ 8,418.00
Vel Freedman     Prepare for and attend CSW depo and show cause hearing.                            12   6/28/19   $ 10,800.00
                 Attention to post-hearing strategy and preparation for continuation of
Andrew Brenner   hearing.                                                                            1    7/1/19 $     1,050.00
Andrew Brenner   Continued attention to strategy for continuation of evidentiary hearing.          1.5    7/2/19 $     1,575.00
                 Attention to response to Defendant's motion for miscellaneous relief and
                 how it is impacted by pendency of hearing on the Court 's Order to show
Andrew Brenner   cause.                                                                            2.7    7/9/19 $     2,835.00
                 Review and analysis of transcript of day 1 of evidentiary hearing on the
Andrew Brenner   Court's Order to Show Cause.                                                      2.1   7/10/19 $     2,205.00
                 Attention to prep aration for continuation of evidentiary hearing on order to
Andrew Brenner   show cause.                                                                       1.2   7/17/19 $     1,260.00
Andrew Brenner   Attention to preparation for continuation of evidentiary hearing.                 1.3   7/19/19 $     1,365.00
Andrew Brenner   Continued attention to continuation of evidentiary hearing.                       1.1   7/22/19 $     1,155.00
                 Preparation for continuation of evidentiary hearing and expert disclosures
Andrew Brenner   re: same.                                                                         1.1   7/24/19 $     1,155.00
                 Preparation for continuation of evidentiary hearing and expert disclosures re
Andrew Brenner   : same .                                                                          2.3   7/25/19   $   2,415.00
Andrew Brenner   Continue to prepare for continuation of evidentiary hearing.                      1.9   7/26/19   $   1,995.00
Andrew Brenner   Continue to prepare for continuation of evidentiary hearing.                      2.1   7/29/19   $   2,205.00
Andrew Brenner   Continue to prepare for continuation of evidentiary hearing.                      1.9   7/31/19   $   1,995.00
Andrew Brenner   Continue to prepare for August 5th evidentiary hearing.                           3.6    8/1/19   $   3,780.00
                 Prepare for August 5th hearing; practice direct examination with Dr.
Kyle Roche       Edman.                                                                           18.2    8/1/19 $ 12,558.00
                 Prepare for evidentiary hearing (review historic testimony, review
                 depositions, review expert outlines and cross outlines, conference w/team
Vel Freedman     and experts re same)                                                             14.9    8/1/19 $ 13,410.00
Andrew Brenner   Continue to prepare for August 5th evidentiary hearing.                             3    8/2/19 $ 3,150.00
                 Prepare for August 5th hearing; build out rough examination of Shadders
Kyle Roche       cross; work on direct examination of Dr. Edman.                                  16.8    8/2/19 $ 11,592.00
                 Prepare for evidentiary hearing (review historic testimony, review
                 depositions, review expert outlines and cross outlines, conference w/team
Vel Freedman     and experts re same)                                                             16.2    8/2/19 $ 14,580.00
Andrew Brenner   Continue to prepare for August 5th evidentiary hearing.                           2.8    8/3/19 $ 2,940.00
Kyle Roche       Rewrite Edman direct per conversation with V. Freedman.                            10    8/3/19 $ 6,900.00
                 Prepare for evidentiary hearing (review historic testimony, review
                 depositions, review expert outlines and cross outlines, conference w/team
Vel Freedman     and experts re same)                                                                2    8/3/19 $     1,800.00
Andrew Brenner   Continue to prepare for August 5th evidentiary hearing.                             5    8/4/19 $     5,250.00
Case 9:18-cv-80176-BB Document 346-1
                               303-1 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 5 of 5


Attorney         Entry                                                                        Hours Date       Amount
Kyle Roche       Prepare for hearing; practice direct examination with Dr. Edman.              17.5   8/4/19   $ 12,075.00
Stephen Lagos    Research re opposing expert at contempt hearings.                              2.7   8/4/19   $ 1,647.00
                 Prepare for evidentiary hearing (review historic testimony, review
                 depositions, review expert outlines and cross outlines, conference w/team
Vel Freedman     and experts re same)                                                          19.3   8/4/19   $ 17,370.00
Andrew Brenner   Prepare for and attend evidentiary hearing.                                     10   8/5/19   $ 10,500.00
Kyle Roche       Prepare for, attend, and debrief for August 5 hearing.                        16.2   8/5/19   $ 11,178.00
                 Prepare for, attend, and follow up on, evidentiary hearing (review historic
                 testimony, review depositions, review expert outlines and cross outlines,
Vel Freedman     conference w/ team and experts re same)                                         18   8/5/19   $ 16,200.00
                 Attention to strategy issues arising from completion of evidentiary hearing
Andrew Brenner   and closing arguments re: same.                                                1.3   8/6/19   $   1,365.00
Andrew Brenner   Attention to strategy for closing arguments for evidentiary hearing.           1.4   8/8/19   $   1,470.00
Andrew Brenner   Continued attention to post-evidentiary hearing strategy issues.               1.2 8/12/19    $   1,260.00
Andrew Brenner   Attention to post-evidentiary hearing strategy and closing argument.             2 8/15/19    $   2,100.00
Andrew Brenner   Draft outline of closing argument for evidentiary hearing.                       2 8/19/19    $   2,100.00
Vel Freedman     Review documents and transcripts related to final closing arguments.          10.5 8/21/19    $   9,450.00
                 Continue drafting portions of closing argument and attention to strategy for
Andrew Brenner   the remaining portion.                                                           2 8/22/19    $   2,100.00
Kyle Roche       Assist in preparation for oral argument.                                      10.2 8/22/19    $   7,038.00
Andrew Brenner   Continue drafting portions of closing argument.                                2.2 8/23/19    $   2,310.00
Kyle Roche       Assist in preparation for oral argument.                                       7.4 8/23/19    $   5,106.00
Andrew Brenner   Continue drafting portions of closing argument.                                1.5 8/24/19    $   1,575.00
Kyle Roche       Assist in preparation for oral argument.                                       8.1 8/24/19    $   5,589.00
                 Prepare for closing arguments. Conferences with team re same. Legal
Vel Freedman     research required same.                                                          3 8/24/19    $   2,700.00
Andrew Brenner   Continue drafting portions of closing argument.                                  3 8/25/19    $   3,150.00
Kyle Roche       Assist in preparation for oral argument.                                         6 8/25/19    $   4,140.00
                 Prepare for closing arguments; drafting same. Research in same.
Vel Freedman     Conferences on same.                                                            19 8/25/19    $ 17,100.00
Andrew Brenner   Prepare for and attend closing arguments for evidentiary hearing.              8.4 8/26/19    $ 8,820.00
Kyle Roche       Prepare for and attend oral argument.                                          8.5 8/26/19    $ 5,865.00
Vel Freedman     Prepare for, attend, follow up on sanctions hearing.                            18 8/26/19    $ 16,200.00
                 Review           work on pref-hash-algos; review A. Brenner depo outline;
Kyle Roche       update Dr. Edman direct.                                                       5.8            $ 4,002.00
                                                                                                    TOTAL:     $ 592,558.00
